DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1-2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1-2, and specifically comprising the limitation of “a removing step of removing the panel from the suction surface by supplying a liquid between the suction surface and the panel covered with the panel catcher; and a catching step of catching the panel removed in the removing step by attaching the panel to the catching surface  
 ” including the remaining limitations.
	Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “A panel catcher used for removing a panel attached to a suction surface by suction from the suction surface by supplying a liquid between the suction surface and the panel” including the remaining limitations.
	Claims 4-6 are allowable, at least, because of their dependencies on claim 3.
	Examiner Note: Takahashi et al (WIPO Pub. No. 2013/100,126, English Machine Translation attached) teaches in figure 1, processing of a glass plate (for flat panel 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879